Citation Nr: 1818195	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of ten percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2016 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2017 the Board remanded this appeal in order to afford the Veteran a hearing.

In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The record reflects the Veteran underwent private audiometric testing in November 2015. However, the results of this test are unclear. The right ear was tested using air conduction thresholds while the left ear was tested using masked air conduction thresholds. In addition, it is unclear how the average thresholds were determined for each ear. Therefore, VA should take appropriate action to determine the results of this November 2015 test and how those results were reached.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1 With any needed assistance from the Veteran, obtain all updated VA and private treatment records.

2. Contact the Veteran and inform him that the claim cannot be granted based on the current information from Prescott Ear Nose and Throat PLLC.  Explain to the Veteran that he should contact the audiologist responsible for the November 2015 audiometric testing and ask the audiologist to review the results of that testing (a copy of which should be included with the request) and describe the test results, including the average thresholds and explain whether the results are based on acoustic conduction or masked acoustic conduction. If masked acoustic conduction was used, the audiologist should explain why. The audiologist must also explain how the average thresholds were determined.  The Veteran should be given a reasonable amount of time to obtain this information from the Prescott Ear Nose and Throat PLLC and return it to the AOJ. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

